Citation Nr: 0821816	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  00-11 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 until July 
1977 and January 1982 until January 1985.  He also had 
subsequent Louisiana National Guard service.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2001 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from an 
April 1999 rating decision for service connection for PTSD.  

The veteran testified at a Board hearing held before a 
Veterans Law Judge at the local VA office in September 2001.  
In February 2008, the Board informed him that the Veterans 
Law Judge who conducted the hearing was no longer employed by 
the Board and advised him that he was entitled to another 
hearing. To date, a motion for a new hearing has not been 
submitted by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has PTSD due to 
traumatic events in service.  A December 2001 BVA Remand 
noted that additional development of the veteran's stressors 
was necessary prior to deciding his claim. 

The RO performed additional development, including requesting 
information from the USACRUR.  The November 2004 USACRUR 
Reply noted that not all of the veteran's units of assignment 
were associated with his stressors search and that it was not 
able to verify any of the veteran's claimed stressors after 
reviewing available unit histories, US Army casualty files, 
and coordinating with the US Army Safety Center.
In a June 2007 letter, the RO informed the veteran that he 
needed to provide his complete unit designation at the time 
of his stressor(s) and a 90 day time period for the incident, 
in order to perform a complete search for his claimed 
stressors.  The veteran responded with an August 2007 
statement stating that he was a part of the Combat Support 
Company, 3rd Battalion, 7th Infantry, 197th Infantry Brigade 
(Cotton Bailers) in Fort Benning, Georgia.  He further noted 
a 90 day window between January 1975 and March 1975.  
Although an extensive stressor verification report was 
provided by the USACRUR, it did not include a complete 
verification in regards to the veteran's unit designation or 
include an inquiry into the 90 day window subsequently 
identified by the veteran.  As such, further stressor 
verification is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO should have the veteran clarify 
which stressor(s) he was alluding to in 
his May 2007 and August 2007 statements 
and request verification of the identified 
stressor(s).  The veteran indicated that 
his stressor(s) occurred between January 
1975 and March 1975, while he was with the 
Combat Support Company, 3rd Battalion, 7th 
Infantry, 197th Infantry Brigade (Cotton 
Bailers) in Fort Benning, Georgia.  
 
2.  If the claimed stressor(s) is 
verified, the RO should determine if a VA 
psychiatric examination, performed in 
accordance with DSM-IV criteria, is 
necessary to determine if the veteran's 
verified in-service stressor(s) caused any 
PTSD diagnosed.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
